

117 HR 4491 IH: National Security Council Modernization Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4491IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Swalwell introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to modify the membership of the National Security Council, and for other purposes.1.Short titleThis Act may be cited as the National Security Council Modernization Act of 2021.2.Improvements to National Security Council(a)Advice on integration of biodefense policiesSubsection (b)(1) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended by striking and military and inserting biodefense, and military. (b)Modification to membership and attendanceSubsection (c) of such section is amended—(1)in paragraph (1)—(A)by inserting the Secretary of Health and Human Services, the Director of National Intelligence, and the Chairman of the Joint Chiefs of Staff, after the Secretary of the Treasury,; and(B)by inserting who are appointed by the President, by and with the advice and consent of the Senate, before as the President may designate; and(2)in paragraph (2), by striking the Director of National Intelligence, the Director of National Drug Control Policy, and the Chairman of the Joint Chiefs of Staff, and inserting the Director of National Drug Control Policy, the Director of the Centers for Disease Control and Prevention, and the Surgeon General of the United States. 